Matter of Sullivan v Morgenstern (2015 NY Slip Op 03169)





Matter of Sullivan v Morgenstern


2015 NY Slip Op 03169


Decided on April 15, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 15, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
LEONARD B. AUSTIN
SANDRA L. SGROI
BETSY BARROS, JJ.


2015-00305	DECISION, ORDER & JUDGMENT

[*1]In the Matter of Sean Sullivan, petitioner, 
vEsther M. Morgenstern, etc., et al., respondents.


Sean Sullivan, New York, N.Y., petitioner pro se.
John W. McConnell, New York, N.Y. (Margaret W. Martin of counsel), for respondents Esther M. Morgenstern, Lawrence Knipel, and Matthew D'Emic.

Proceeding pursuant to CPLR article 78, inter alia, in the nature of prohibition to prohibit the Kings County Integrated Domestic Violence Part from retaining jurisdiction over  any action involving the petitioner that originated in the Family Court, Kings County, or the Supreme Court, Kings County, and to direct the respondent Administrative Judges to ensure that those actions are adjudicated in their courts of original jurisdiction, and application by the petitioner for poor person relief.
ORDERED that the application for poor person relief is granted to the extent that the filing fee imposed by CPLR 8022(b) is waived, and the application is otherwise denied; and it is further,
ADJUDGED that the petition is denied and the proceeding is dismissed on the merits, without costs or disbursements.
"Because of its extraordinary nature, prohibition is available only where there is a clear legal right, and then only when a court—in cases where judicial authority is challenged—acts or threatens to act either without jurisdiction or in excess of its authorized powers" (Matter of Holtzman v Goldman , 71 NY2d 564, 569; see Matter of Rush v Mordue , 68 NY2d 348, 352). The extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act, and only where there exists a clear legal right to the relief sought (see Matter of Legal Aid Socy. of Sullivan County v Scheinman , 53 NY2d 12, 16). The petitioner failed to demonstrate a clear legal right to the relief sought.
RIVERA, J.P., AUSTIN, SGROI and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court